JOSEPH SMITH,
Plaintiff,

Vv

HONEYWELL INTERNATIONAL, INC.,

and RICK FOUNTAIN,
Defendant.

District of Missouri, I, Leah S. Freed

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION

i i dd

VERIFIED MOTION FOR ADMISSION PRO HAC VICE

Case No. 4:19-cv-01918 JCH

Pursuant to Rule 12 of the local rules of the United States District Court for the Eastern

 

the bar of this court for the purpose of representing Defendants
In support of this motion, I submit the following information as required by Rule 12.01(E):

(a)
(b)

(c)
(d)
(c)

(f)

 

Full name of the movant-attorney;
Leah S. Freed

, move to be admitted pro hac vice to
in this matter.

Name of the firm or letterhead under which the movant practices. Include the address,
telephone number and fax number of the firm;

Name: Ogletree, Deakins, Nash, Smoak & Stewart, P.C.

 

Address: 2415 E. Camelback Rd. #800

 

City, State Zip: Phoenix, Arizona 85016

 

Phone No.: 602-778-3700

 

Fax No.; 602-778-3750

 

Email for movant-attorney;
Leah.Freed@ogletreedeakins.com

Name of the law school(s) movant attended and the date(s) of graduation therefrom;

University of California, Los Angeles, Graduated May 2001

Bars, state and federal, of which the movant is a member, with dates of admission and

registration numbers, if any;

 

 

 

Jurisdiction Yr. Admitted Reg. Number
Arizona Superior Court 2001 N/A
U.S. District Court of Arizona 2001 N/A
U.S. Court of Appeals 9th Circuit 2005 N/A
U.S. Court of Appeals Sth Circuit 2011 N/A

 

The movant is a member in good standing of all bars of which movant is a member; the
movant is not under suspension or disbarment from any bar; the movant has attached to
this motion a certificate of good standing in the bar of the jurisdiction in which the

movant resides or is regularly employed as an attorney.
Case: 4:19-cv-01918-JCH Doc. #: 11 Filed: 10/30/19 Page: 2 of 2 PagelD #: 88

(g) Movant does not reside in the Eastern District of Missouri, is not regularly employed in
this district and is not regularly engaged in the practice of law in this district.

Movant attests under penalty of perjury the truth and accuracy of the foregoing facts, and
respectfully requests that this motion be granted and that the movant be admitted pro hac vice to
the bar of the court to appear in the instant matter.

 

NOM D)-
() Signature of Movant Fed,
